DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Wuennenberg (77,123) on 2/12/21.
The application has been amended as follows: 

1. (Currently Amended) An electric power storage system comprising:
an electric power storage device configured to be charged by receiving electric power supplied from a power supply on the outside of a vehicle, the electric power storage device including:
plural electric power storage bodies; and
a switching relay configured to be switched between a first state, a second state, and an all-off state, the first state being a state where the plural electric power storage bodies are connected in series, the second state being a 
a main relay provided between the electric power storage device and an electrical load of the vehicle; and
a control unit configured to control charging of the electric power storage device, the control unit being configured to control the switching relay into the all-off state where the plural electric power storage bodies are electrically disconnected from each other when the main relay is in an opened state, and the control unit learns the voltages of the plural electric power storage bodies in the all-off state of the switching relay.

4. (Currently Amended) The electric power storage system according to claim 3, wherein

the specified range is defined by the learned voltages.


Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 4-5) of the Applicant Arguments/Remarks Made in an Amendment filed 11/10/20, the previous Notice of Allowance filed 12/14/20, the interview summary for the interview held on 2/12/21, the examiner’s amendment noted above, and the claim language below.
Claim 1 recites an electric power storage system comprising: an electric power storage device configured to be charged by receiving electric power supplied from a power supply on the outside of a vehicle, the electric power storage device including: plural electric power storage bodies; and a switching relay configured to be switched between a first state, a second state, and an all-off state, the first state being a state where the plural electric power storage bodies are connected in series, the second state being a state where the plural electric power storage bodies are connected in parallel, and the all-off state being a state in which the switching relay causes each of the plural electric power storage bodies to be electrically disconnected from the rest of the electric power storage bodies; a main relay provided between the electric power storage device and an electrical load of the vehicle; and a control unit configured to control charging of the electric power storage device, the control unit being configured to control the switching relay into the all-off state where the plural electric power storage bodies are electrically disconnected from each other when the main relay is in an opened state, and the control unit learns the voltages of the plural electric power storage bodies in the all-off state of the switching relay.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.  Krieg (US 2020/0274370) includes an electric power storage device, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 19, 2021